JUDGE RICHMAN
concurring in part and dissenting in part.
{17 I concur with the majority's conclusion that the procedures expressly set forth in AR 300-14 (procedures in subparagraphs A through J) are matters that come within the DOC's management of inmates, and therefore the adoption of the regulation as to those matters is exempt from the rulemaking provisions of the APA pursuant to section 17-l-111, C.R.S$.2012. And, as to the "restricted distribution document" referred to in subparagraph K of AR 300-14, I agree that the majority does not express any opinion on whether any other challenge to that regulation is procedurally or substantively available.
1 18 However, I do not believe the restricted distribution document (subparagraph K) concerns the management of inmates within the meaning of section 17-1-111.
19 According to AR 300-14, the restricted distribution document referenced in sub-paragraph K provides "the procedures and guidelines for carrying out a death sentence by lethal injection." The fact that the procedures are not disclosed in the regulation-nor were they disclosed to the courts that have decided this case, or even the assistant attorney general who represents the DOC-makes it particularly troublesome for us to make an informed decision as to whether its content constitutes the management of inmates, as do subparagraphs A through J of AR 8300-14.
€20 Moreover, to the extent we can discern the subject matter of the restricted distribution document, in my view, the establishment of procedures for carrying out a death sentence by lethal injection cannot simply be treated under the rubric of "management" of inmates.
121 The statute that authorizes the death penalty by means of lethal injection provides that "'lethal injection means a continuous intravenous injection of a lethal quantity of sodium thiopental or other equally or more effective substance sufficient to cause death." § 18-1.3-1202, CR.S.2012. Although see-tions 18-1.83-1204 through -1207, C.R.S.20132, provide additional procedures for carrying out executions, they do not detail how the lethal injection is to be administered, other than by requiring that the injection be administered by a person selected and trained to administer intravenous injections. § 18-1.3-1204.
122 Thus, although we do not know the contents of the "restricted distribution document," we may assume, as the majority does, that the document sets forth what constitutes a "lethal quantity" and describes what constitutes an "equally or more effective substance sufficient to cause death." If it does, in my view the exemption in section 17-1-111 for a regulation relating to "management" of inmates does not, and should not, exempt regu*577lations relating to those issues from the procedures of the APA.
123 Section 17-1-111 exempts from the APA the making of rules relating to "placement, assignment, management, discipline and classification of inmates." I understand this plain language as addressing the routine administrative functions of operating a prison system that are set forth elsewhere in title 17. However, the mechanics for carrying out the extremely rare and terminal sentence of death cannot be compared to the routine of administering an ordinary prison sentence. See Powell v. Colo. Public Utilities Comm'n, 956 P.2d 608, 614 (Colo.1998) ("[Albsent a statutory or constitutional violation, courts generally do not intervene in matters of prison administration and defer to the DOC in the management of penal institutions.").
1 24 One of the purposes of the APA is to ensure that state agencies do not restrict the freedom of any persons contrary to the public interest, see § 24-4-101.5, C.R.9.2012, and to permit public input and comment on proposed rules being considered by the agencies of our state government. See § 24-4-108, C.R.S.2012. The method of carrying out a death sentence by lethal injection is a matter of public interest and a matter on which the public should have the opportunity for input.
25 Therefore, I would reverse that portion of the district court's order insofar as it relates to subparagraph K of AR 800-14 (the restricted distribution document) and remand the case to the district court to direct the DOC to disclose to it the contents of the document, so that it may more fully consider whether the content of that document constitutes management of inmates within the meaning of section 17-1-111.
1 26 If, as we have assumed, the restricted distribution document addresses what constitutes a "lethal quantity" and describes what constitutes an "equally or more effective substance sufficient to cause death," I would conclude that portion of AR 300-14 is not exempt under section 17-1-111 from compliance with the rulemaking provisions of the APA.